Order, Supreme Court, New York County (Saralee Evans, J.), entered June 25, 2008, which, insofar as appealed from, denied plaintiff’s motion for an interim award of attorney’s fees, unanimously affirmed, with costs.
The record does not show that defendant has significantly greater financial resources at her disposal than plaintiff has *403(Domestic Relations Law § 237 [a]; O’Shea v O’Shea, 93 NY2d 187, 190 [1999]; Charpié v Charpié, 271 AD2d 169 [2000]).
We have considered plaintiffs remaining contention and find it unavailing. Concur—Lippman, P.J., Mazzarelli, Sweeny, DeGrasse and Freedman, JJ.